Citation Nr: 0920406	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for calcified 
granulomas, claimed as a result of exposure to asbestos.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for cracked teeth, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board, inter alia, remanded these issues in July 2006 for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran previously testified at a May 2006 hearing before 
a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  
However, that particular VLJ has since left employment with 
the Board.  So in April 2009, the Board sent the Veteran a 
letter offering him another hearing before a different VLJ 
who will ultimately decide this appeal.  See 38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).  The Veteran 
responded in May 2009 that he wanted another Travel Board 
hearing with a different VLJ.  Consequently, a new Travel 
Board hearing must be scheduled before deciding his appeal.    




Accordingly, the case is REMANDED for the following action:

The RO in St. Petersburg, Florida, should 
schedule the Veteran for a Travel Board 
hearing, with appropriate notification to 
the Veteran and his representative.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should also be 
placed in the record.  If the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the case 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


